Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  140921 (63)                                                                                         Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
                                                                                                                     Justices
            Plaintiff-Appellee/
            Cross-Appellant,
  v                                                                SC: 140921
                                                                   COA: 287859
                                                                   Branch CC: 06-108611-FH
  TIMOTHY ALLEN MILLER,
             Defendant-Appellant/
             Cross-Appellee.
  _________________________________________/

         By order of June 28, 2010, the application for leave to appeal as cross-appellant
  from the February 16, 2010 judgment of the Court of Appeals was held in abeyance
  pending the decision in People v Smith (Docket No. 140371). On order of the Court, the
  case having been decided on December 29, 2010, 488 Mich 193 (2010), the application
  for leave to appeal as cross-appellant is again considered and, pursuant to MCR
  7.302(H)(1), in lieu of granting leave to appeal, we REVERSE that part of the Court of
  Appeals judgment that vacated the defendant’s sentence and remanded for resentencing,
  and we REINSTATE the judgment of sentence. Offense Variable 19 was correctly
  scored at 10 points. See People v Smith, supra.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2011                      _________________________________________
         d0316                                                                Clerk